Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	The present application, 17/135,608 (herein after the ‘093 Application) is a continuation reissue of the application 16/249,093 (herein after the ‘093 Application), filed on January 19, 2019, now US Patent RE48,418, which is a continuation reissue of the application 15/463,738 (herein after the ‘738 Application) filed March 20, 2017, now US Patent RE47,308, which is a reissue of the application 14/312,543 (herein after the ‘543 Application) filed June 23, 2014, which issued as U.S. Patent No. 9,383,792 (herein after the ‘792 Patent), which is a continuation of 13/667,285, filed Nov. 2, 2012, now U.S. Pat. No. 8,799,689 which is a continuation of 12/933,586, filed Sep. 20, 2010, now U.S. Pat. No. 8,321,697, which is a National Stage of PCT/JP2008/066618, filed September 9, 2008, and claims the benefit of priority from JP 2008-072429 filed Mar. 19, 2008 and JP 2008-099740 filed Apr. 7, 2008.
2.	This reissue application is to claim less than the Applicant had the right to claim in the patent. 
	Claims 1-14 are cancelled.
New claims 15-18 have been added. 
	 
3.	The present application is being examined under the pre-AIA  first to invent provisions with respect to 35 U.S.C. 102, 35 U.S.C. 103, and 35 U.S.C. 112. Because 

4.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,383,792 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

5.	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

6.	 Applicant is reminded that the maximum term of the original patent is fixed at the time the patent is granted. While the term may be subsequently shortened, e.g., through the filing of a terminal disclaimer, it cannot be extended through the filing of a reissue. Accordingly, a deletion in a reissue application of an earlier-obtained benefit 

Information Disclosure Statement
7.	The information disclosure statements (IDS) submitted on 12/28/2020 has been considered by the examiner.

Application Data Sheet
8.	The application data sheet (ADS) filed on December 28, 2020 (“December 2020 ADS”) is objected to because the December 2020 ADS does not properly identify the present application, the US Application 17/135,608 and 16/249,093, each is also reissue application of the ‘792 Patent (i.e., 14/312,543). See the Reissue Application Filing Guide at
http://www.usotQ.gov/sltes/defaylt/files/forms/uspto reissue ads guide Sept2014.pdf for more information and in particular see the screen shot on page 10 given the sample facts presented on page 9. The corrected ADS should comply with 37 CFR 1.76(c)(2), which requires that any changes to an ADS be identified with markings (underline for addition, strike through for deletion).

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
www.uspto.gov/patents/process/file/efs/quidance/eTD-info-Usp.
9.	Claims 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-18, 21-24, 27-29 of U.S. Patent No. RE 47,418. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15-18 of this instant application and claims 15-18, 21-24, 27-29 of U.S. Patent No. RE 47,418 are directed to the same invention of transmitting/receiving a signal between a host device and a memory card at a first voltage or a second voltage.

10.	Claims 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 15-18 of U.S. Patent No. RE 47,308. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15-18 of this instant application and claims 1-3, 6-8, 15-18 of U.S. Patent No. RE 47,308 are directed to the same invention of transmitting/receiving a signal between a host device and a memory card at a first voltage or a second voltage.

11.	Claims 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8 of U.S. Patent No. 8,799,689. Although the claims 15-18 of this instant application and claims 1-3, 6-8 of U.S. Patent No. 8,799,689 are directed to the same invention of transmitting/receiving a signal between a host device and a memory card at a first voltage or a second voltage.

12.	Claims 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,321,697. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15-18 of this instant application and claims 1-4 of U.S. Patent No. 8,321,697 are directed to the same invention of transmitting/receiving a signal between a host device and a memory card at a first voltage or a second voltage.
	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Dieu Nguyen whose telephone number is (571)272-3873. The examiner can normally be reached on 8:30am-5:00pm, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Signed:
/MINH DIEU NGUYEN/
Primary Examiner, Art Unit 3992

Conferees:

/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992